Stein, J. (dissenting).
I respectfully dissent. In my opinion, while a technical reading of Election Law § 6-134 (1) could lead to the result reached by the majority, such a result is contrary to the Election Law Reform Act of 1992 (see L Í992, ch 79) and the Ballot Access Reform Act of 1996 (see L 1996, ch 709) and would render meaningless the provisions of Election Law § 6-134 (10). In particular, in signing the 1996 reform legislation, the Governor stated that “[b]y eliminating a myriad of technicalities that have long been used to invalidate petitions and signatures for reasons having nothing to do with whether a signatory of a petition was qualified to do so, this legislation will help ensure that all our citizens have a fair opportunity to obtain access to the ballot” (Governor’s Mem, 1996 McKinneys Session Laws of NY, at 1939). Furthermore, Election Law § 6-134 (10) requires that the provisions of Election Law § 6-134 (1) “be liberally construed, not inconsistent with substantial compliance thereto and the prevention of fraud.” Thus, the overall purpose of these provisions is “to make the petition process less complicated and more equitable for all candidates” (Matter of Collins v Kelly, 253 AD2d 571, 572 [1998]) and to avoid disenfranchising voters as the result of a violation of a technical requirement (see id.).
Here, there is no allegation that, other than the defect at issue, the petition fails to comply with any other technical requirement of the Election Law. Moreover, it is undisputed that there is no fraud or deception involved (compare Matter of Hogan v Goodspeed, 196 AD2d 675, 678 [1993]) and that the proposed designations represent the will of the voters. Obviously, that will cannot be recognized by validating the entire petition, as it would be impossible to file the original in two separate boards of election—and that result would clearly violate Election Law § 6-134 (1). However, Election Law § 6-134 (1) does not set forth a penalty for its violation and I find nothing in the language of the statute that would prohibit us from validating the designations that were properly filed.* Furthermore, the result reached by the majority could disenfranchise all members of the Inde*537pendence Party in the 108th Assembly District in Columbia County from having representation on that party’s State Committee with respect to the September 9, 2008 primary election, a result that is clearly inconsistent with the purposes of the Ballot Access Reform Act of 1996. Therefore, I would modify the judgment of Supreme Court accordingly.
Ordered that the judgment is affirmed, without costs.

 Thus, while I agree, as the majority suggests, that if the Legislature had amended the statute to specifically provide that the consequences of failing to *537comply with its provisions was invalidation of the entire petition, we would be constrained to “hold that the designating petition was invalid at the outset and cannot thereafter be separated,” I do not find the absence of such legislative action to be an obstacle to our ability to validate the petition insofar as it designates candidates for member of the Independence Party State Committee.